 



Exhibit 10(k)
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
DIRECTOR COMPENSATION
Directors who are employees of Brown-Forman do not receive additional
compensation for serving as directors. The following sets forth a summary of
compensation for non-employee directors.

1.   Annual Retainer:

  (a)   $35,000 in cash, payable in six installments over the course of the
board service year. Directors may elect in advance of their board service year
to receive stock-settled stock appreciation rights in lieu of cash payments for
all or part of their retainer.     (b)   $40,000 in stock-settled stock
appreciation rights.

2.   Board Meeting Fee: $5,000 per meeting attended in person. $2,000 for
telephonic participation or for partial in person participation.   3.  
Committee Meeting Fee: $5,000 per meeting attended in person. $2,000 for
telephonic participation or for partial in person participation.   4.  
Additional Chairman Meeting Fee: $5,000 for personal attendance. $2,000 for
telephonic participation or for partial in person participation.   5.   Audit
Committee Chairman Review: $3,000 per quarterly review with outside auditors
conducted independently of Audit Committee Meeting.   6.   International Travel
Supplement: $3,000 per meeting, for directors who travel directly from (and
immediately back to) an overseas location for our meeting. This is no longer
indexed to the regular meeting fee but may be adjusted from time to time.   7.  
Expense reimbursement: Directors are reimbursed for their reasonable and
necessary expenses incurred in connection with attending Board and Committee
meetings. The product promotion allowance for outside directors is $2,000 per
year. Directors are also covered under the company’s Travel Accident Insurance
and D & O Liability insurance programs.

 



--------------------------------------------------------------------------------



 



NAMED EXECUTIVE OFFICER COMPENSATION
Chief Executive Officer and Employee-Chairman
Target amounts of total compensation for the Chief Executive Officer of the
Company and the Company’s employee-Chairman are as follows:

                                              Annual   Long-Term                
Bonus   Bonus   Total             Opportunity   Opportunity at   Compensation at
Name and Title   Salary   at Target   Target   Target
Paul Varga
  $ 975,000     $ 1,100,000     $ 1,700,000     $ 3,775,000  
CEO
                               
 
                               
Owsley Brown II
  $ 960,000     $ 1,065,000     $ 450,000     $ 2,475,000  
Chairman
                               

For Mr. Varga, the Long-Term Bonus Opportunity at Target takes the form of a
performance-based restricted share opportunity and a long-term cash bonus based
on Company performance for the performance period comprising fiscal 2007 through
fiscal 2009 inclusive.
For Mr. Brown, the Long-Term Bonus Opportunity at Target takes the form of a
long-term cash bonus based on Company performance for the performance period
comprising fiscal 2007 through fiscal 2009 inclusive.
Three Remaining Named Executive Officers
The annualized salaries of the three remaining named executive officers
effective July 1, 2006 are as follows:

         
Phoebe A. Wood
  $ 592,968  
James L. Bareuther
  $ 529,166  
Michael B. Crutcher
  $ 489,582  

Target bonus opportunity for the three remaining named executive officers are as
follows:

—   Annual Bonus Opportunity at Target was set at $250,000 for target
performance for each of these three executive officers.   —   Long-Term Bonus
Opportunity at Target was set within a range of $500,000 to $611,520 for each of
these three executive officers, and awarded in a combination of stock-settled
stock appreciation rights, performance-based restricted stock opportunity, and
cash long-term bonus for the performance period fiscal 2007 through fiscal 2009.

Bonus Element Descriptions
Under all cash bonus programs, the plan requires the Company to achieve certain
levels of operating income before any bonus can be paid. Target bonus is paid
for targeted levels of operating income attained, greater-than-target bonus is
paid for higher levels of operating income attained and lower-than-

 



--------------------------------------------------------------------------------



 



target bonus is paid for lower levels of operating income attained. Short-term
bonus is capped at 200% of target bonus; Long-term bonus is uncapped.
Stock-settled stock appreciation rights have a grant price equal to the closing
market value of Brown-Forman Class B stock on the grant date of July 27, 2006,
have a term of ten fiscal years, and cannot be exercised in the first three
fiscal years. Restricted stock opportunity, designated in cash, is adjusted
based on fiscal 2007 performance against operating income goals and converted to
restricted Class A Common shares at the end of fiscal 2007, with restrictions on
shares remaining in place through April 30, 2011.

 